DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.    This Office Action is in response to the application filed on 09/19/2022. Claims 1 through 20 are presently pending and are presented for examination.
Examiner’s note
3.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
4.	Applicant's arguments filed 09/19/2022have been fully considered but they are not persuasive.
	Applicant argued that one of ordinary skill in the art will understand that the header information extracted and stored for further processing. see e.g., Specification at 10061. One of ordinary skill in the art will appreciate that the classification of the packet indicated by the stored header information makes it such that the classification does not need to be performed on a similar packet subsequently received, and for at least this reason facilitates subsequent IoT device detection processing.
Examiner respectfully disagrees. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., [classification of the packet indicated by the stored header information]) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In addition, “facilitating a subsequent IoT device detection processing by sending the header information to the user space” is still vague. The term “facilitating” is not definite. The default IoT device protocol is IP address. Under  Broadest reasonable interpretation (BRI), it is interpreted the IP address of the received packet is sent to the user space-still it is not clear what happens to the packet itself. It is not still clear when did previous IoT device detection process took place. Further it is well known in the art that de facto networking protocol is IP protocol. It is not clear how IoT device detection is differentiated from other devices using IP addresses. 
Applicant argued that Buytenhek is explicit that it is a “protocol proxy 503” that makes a determination as to whether the address is known or not known. Further, applicant argued that it cannot be reasonably argued that the determination is made by Kernel 501 when Buytenhek is clear that it is done in a protocol proxy 503 that in response provides information about the query back to the kernel program 501.
Examiner respectfully disagrees. It is well know in the art that a Kernel program is made of a main program and many subprograms in which main program call a subprogram (subroutine) to perform a specific tasks. In Buytenhek it is the kernel program (main program) that calls a subprogram (proxy program) to verify an address or a connection. In addition, Buytenhek teaches Kernel 501 access table 504 to determine if it is a new or known to the proxy. Kernel program 501 searches table 504 for a matching identifier to determine if the connection is known, Kernel program 501 may also determine whether the connection is new if it isn’t known (see Buytenhek:  paragraph 65). In addition, Buytenhek teaches Figs. 6A-6C each illustrate a different operational scenario for implementing a packet redirect process as contemplated herein. Fig. 6A illustrates a technique depend upon protocol proxy 503, whereas Fig. 6B and Fig. 6C illustrate techniques that utilize kernel program for one or more of steps.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because they recite the limitation “facilitating subsequent IoT device detection processing by sending the header information to the user space”. The phrase facilitate means to make easier. It is not clear how IoT device detection is made easier by sending the header information to the user space. In addition, it is not clear how the header facilitate the IoT device detection.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 9-12, 14, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Buytenhek et al. (US 2020/0059514 A1) in view of Tamir et al. (US 2019/0050273 A1).

For claims 1, 9, and 15 Buytenhek teaches a method performed by a processing resource of a computer system (see paragraph 9 “request processing”), the method comprising: 
receiving, in kernel space of an operating system of the processing resource, a packet (see Fig. 6B “Kernel 501 receives incoming packet 507”); 
ascertaining, in the kernel space, whether a destination address of the packet matches a logical address of the computer system (see paragraph 62 “Kernel 501 verifies the connection address to determine the connection is known or not known, if the connection is known, then the packet 507 is passed to the user space”); 
when said ascertaining is affirmative, forwarding the packet to user space of the operating system by passing the packet up a network stack implemented by the operating system (see paragraph 63 “Kernel 501 verifies the connection address to determine the connection is known, if the connection is known, then the packet 507 is passed to protocol proxy 503 in the user space”); 
when said ascertaining is negative (see paragraph 64 “Kernel 501 determines the packet is not known (negative)”), determining, in the kernel space, whether the packet is associated with one or more predetermined protocols used by Internet of Things (IoT) devices (see paragraphs 63-64 “not known addresses” paragraph 29 “IoT devices”, and paragraph 54 “UDP protocol is associated to IoT devices”); 
when said determining is affirmative (see paragraph 54 “UDP protocol”): 
extracting a header information from the packet (see Fig. 5 and paragraph 58 “the Kernel 501passes the entire packet or one or more headers of the packet (may strip the packet of one or more layers) to the protocol proxy 503 in the use space 504”); and 
facilitating a subsequent IoT device detection processing by sending the header information to the user space (see Fig. 5 and paragraph 58 “the Kernel 501passes the entire packet or one or more headers of the packet (may strip the packet of one or more layers) to the protocol proxy 503 in the use space 504”); and 
Buytenhek does not explicitly teach when said determining is negative, dropping the packet.
However, Tamir teaches based on packet filter rules 106 (PFRs) to one or more packet header and packet payload, the packet processor 104 either transmits the packet or drops the packet resulting in no further processing of the dropped packets (See Tamir: paragraph 22 and Fig. 1).
Thus, it would have been obvious to a person of ordinary skill in the art before the filing date of claimed invention to use the teachings of Tamir in the redirecting packet system of Buytenhek in order to program kennel to drop unknown packets to stop processing dropped packets (See Tamir: paragraph 22).

           For claims 2, 10, and 16 Buytenhek in view of Tamir teaches the method, wherein the one or more predetermined protocols comprise Transmission Control Protocol (TCP) and User Datagram Protocol (UDP) (see Buytenhek: paragraph 54 “UDP” and Tamir: paragraph 3 “TCP”).
           For claims 3, 11, and 17 Buytenhek in view of Tamir teaches the method, wherein said ascertaining and said determining are performed by a packet processing program running in the kernel space (see Buytenhek: Fig. 6A “Kernel program 501” and Tamir: Fig. 5 “eBPF 510”).

           For claims 4, 12, and 18 Buytenhek in view of Tamir teaches the method, wherein the packet processing program comprises an extended Berkeley Packet Filter (eBPF) program (see Buytenhek: Fig. 6A “Kernel program 501” and Tamir: Fig. 5 “eBPF 510”).

For claim 6, 14, and 20 Buytenhek in view of Tamir teaches the method, wherein said sending the header information to the user space comprises storing the header information using a suitable data structure in a memory of the computer system that is accessible to the user space (see Buytenhek: paragraph 52  “protocol proxy 503 and table 504 in user space 504” and Fig. 7 “storage system”).

           For claim 7 Buytenhek in view of Tamir teaches the method, further comprising: 
reading, by the user space, the header information from the data structure (see Buytenhek: Fig. 6A-C “protocol proxy and table 504 communication”); and 
storing, by the user space, the header information to packet capture file on a storage device (see Buytenhek: Fig. 6A-C “protocol proxy and table 504 communication”).

7.	Claims 5, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Buytenhek et al. (US 2020/0059514 A1) in view of Tamir et al. (US 2019/0050273 A1) further in view of Savic et al. (US 2019/0325302 A1).
           
For claims 5, 13 and 19 Buytenhek in view of Tamir does not explicitly teach the method, wherein the packet is conveyed to the eBPF program by an eXpress Data Path (XDP) hook implemented within a network device driver of the computer system.
However, Savic teaches the core logic of the parameter server 302-1 can execute in user space or kernel space by leveraging high-performance in-kernel traffic processing framework such as XDP or eBPF. The XDP protocol provides a high performance programmable network data path in a Linux kernel by supporting meta packet processing at a lowest level in the software stack (see Savic: paragraph 50).
Thus, it would have been obvious to a person of ordinary skill in the art before the filing date of claimed invention to use the teachings of Savic in the combined redirecting packet system of Tamir and Buytenhek in order to leverage high-performance in-kernel traffic processing framework such as XDP or eBPF (See Savic: paragraph 50).

    8.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Buytenhek et al. (US 2020/0059514 A1) in view of Tamir et al. (US 2019/0050273 A1) further in view of Larson (US 2018/0097713 A1).
      
For claim 8 Buytenhek in view of Tamir does not explicitly teach the method, wherein the header information is stored in the memory using an event output storage (EOS) protocol selected from a group of EOS protocols comprising a pragma OpenMP (OPM) protocol, a Multi-Producer Single Consumer (MPSC) protocol, and a Multiple Single Producer Single Consumer (MSPSC) protocol.
However, Larson teaches in certain implementation, the input queue (memory) may be multi-producer single consumer queue. In certain implementation queue is configured to only store the header for the packet (see Larson: paragraph 68).
Thus, it would have been obvious to a person of ordinary skill in the art before the filing date of claimed invention to use the teachings of Larson in the combined redirecting packet system of Tamir and Buytenhek in order only to store the header for the packet (see Larson: paragraph 68).

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M OVEISSI whose telephone number is (571)270-3127. The examiner can normally be reached Monday-Friday 8Am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffey Rutkowski can be reached on 01215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MANSOUR OVEISSI/Primary Examiner, Art Unit 2415